 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------x
 STEVEN B. BARGER, an individual,

                           Plaintiff,                     ORDER

            -against-                                     Case No. 1: 17-cv-04869-FB-LB 

 FIRST DATA CORPORATION, et al.,

                            Defendants.
 -----------------------------------------------------x

 Appearances:
 For the Plaintiff:                                       For the Defendants:
 SHAWN E. SHEARER, ESQ.                                   GARY B. EIDELMAN, ESQ.
 The Law Office of Shawn Shearer, P.C.                    Saul Ewing Arnstein & Lehr LLP
 3839 McKinney Avenue                                     500 East Pratt Street
 Suite 155-254                                            Suite 900
 Dallas, TX 75204                                         Baltimore, MD 21202
                                                          GILLIAN A. COOPER, ESQ
                                                          650 College Road East
                                                          Suite 4000
                                                          Princeton, NJ 08540 


BLOCK, Senior District Judge:

        The plaintiff appeals, pursuant to Fed. R. Civ. P. 72(a), Magistrate Judge Lois Bloom’s

Order of September 4, 2018, denying his motion to compel designation and depositions under

Fed. R. Civ. P. 30(b)(6) with respect to four topics. The defendants argue that the requested

topics are irrelevant and that the plaintiff has already exhausted the discovery to which he is

entitled.

                                            Standard of Review

        Rule 26(b)(1) of the Federal Rules of Civil Procedure sets forth the scope and limitations

of permissible discovery. Parties may obtain discovery regarding any matter, not privileged, that
is relevant to the claim or defense of any party. A magistrate judge’s order is reviewed under a

clearly erroneous or contrary to law standard. Fed. R. Civ. P. 72(a).

                                            Discussion

       After reviewing the plaintiff’s memorandum and materials submitted in support of his

appeal as well as the transcript of the September 4, 2018, status conference with Magistrate Judge

Bloom, the Court finds that the magistrate judge’s Order was neither clearly erroneous nor contrary

to law. The magistrate judge was not clearly erroneous in concluding that the plaintiff’s four

requested topics were not relevant to his case and that he had already had the opportunity to obtain

information on some of those topics. The Court finds that the plaintiff is not precluded from

developing his case with regard to his FMLA and ADA discrimination claims.

       Accordingly, it is ordered that Magistrate Judge Bloom’s Order of September 4, 2018, is

AFFIRMED.

       IT IS SO ORDERED.



                                              _/S/ Frederic Block__
                                              FREDERIC BLOCK
                                              Senior United States District Judge

January 4, 2019
Brooklyn, New York
